--------------------------------------------------------------------------------

Exhibit 10.24



[Advance Biofactures Corporation Letterhead]


November 15, 2018


Dr. Ronald E. Law


Re: Offer of employment


Dear Dr. Law:


I am pleased to offer you a position with Advance Biofactures Corporation
(“Advance Biofactures”) as Senior Vice President of Business Development and
Licensing. If you accept this offer, you will begin employment with us on
November 15, 2018.  As Senior Vice President of Business Development and
Licensing, you will report directly to me, in my capacity as President of
Advance Biofactures.  Your primary workplace shall be your home office in Lake
Barrington, Illinois, and you will travel to Advance Biofactures’s headquarters
in Lynbrook, New York as needed.


If you decide to join us, your twice monthly compensation will be $11,250.00,
which equates to an annual salary of $270,000.00, and which will be paid, less
applicable withholdings and deductions, in accordance with Advance Biofactures's
normal payroll procedures on the middle of the month and end of the month.  The
first payday is November 30, 2018.  Your position will be at 75% of full time
and will be exempt from eligibility for overtime pay.


You will also receive a signing bonus in the amount of $75,000.00, less
applicable withholdings and deductions, to be paid within four (4) weeks after
you commence employment, provided you remain employed as of the payment date.


Subject to Board approval and the terms of the Amended and Restated 2001 Stock
Option Plan, you will be awarded options to purchase 50,000 shares in
BioSpecifics Technologies Corp., our parent company, that will vest over four
years commencing on the first anniversary of your start date.  All of our
employees, including myself, are technically employed by Advance Biofactures.


You will also receive a bonus in the form of a cash payment of $25,000.00, and
options to purchase 25,000 shares in BioSpecifics Technologies Corp., after the
execution of a non-collagenase in-licensing agreement (including Genascence)
which has first been duly approved by the Board of Directors of BioSpecifics
Technologies Corp.  The cash payment of $25,000.00 shall be payable to you
within fifteen (15) business days after the execution of said Board-approved
non-collagenase in-licensing agreement.  The options to purchase said 25,000
shares will vest over four years commencing on the first anniversary of signing
said Board-approved non-collagenase in-licensing agreement.



--------------------------------------------------------------------------------

Dr. Ronald E. Law
November 15, 2018
Page 2


You may be eligible to participate in those employee benefit plans that Advance
Biofactures maintains, in accordance with the terms and eligibility requirements
of those plans.  Currently Advance Biofactures maintains a medical insurance
plan.  In addition, you will be eligible for ten (10) days of vacation each
year, to be taken in accordance with Advance Biofactures's vacation policy.
Advance Biofactures may modify salary and benefits, as well as its employment
policies, from time to time as it deems necessary.


Upon your presentation of reasonably acceptable documentation of expenses,
Advance Biofactures will reimburse you for internet, phone, and computer
services related to business communications.  Advance Biofactures will also
reimburse you for business travel.  For travel under four hours, Advance
Biofactures will reimburse you for economy-level seating.  For travel over four
hours, Advance Biofactures will reimburse you for business- or first-class
seating.


You agree that you will resign as Oramed Pharmaceuticals Inc.’s and any and all
of its parents’, subsidiaries’, and affiliates’ (collectively, “Oramed”) Chief
Strategy Officer before you commence employment with Advance Biofactures. 
Advance Biofactures will permit you to continue to serve as an advisor to
Oramed, subject to the following conditions: (1) any work you do for Oramed will
not interfere with, or limit, the time you spend on your duties for Advance
Biofactures; (2) any activity you engage in on behalf of entities other than
Advance Biofactures will be on the “sell” side of the industry, and you will
take all appropriate steps to ensure conflicts of interest do not arise, except
that, subject to clause (3) below in this paragraph, you may continue to do work
for Oramed solely in the area of oral peptides on either the “buy” side or the
“sell” side of the industry; and (3) any relationship between you and Oramed
will terminate on or before one year after the date you sign this agreement.


Advance Biofactures is excited about the prospect of you joining the company and
looks forward to a beneficial and fruitful relationship. Nevertheless, you
should be aware that your employment with Advance Biofactures is for no
specified period and constitutes at-will employment. As a result, you are free
to resign at any time, for any reason or no reason at all. Similarly, Advance
Biofactures is free to terminate its employment relationship with you at any
time, for any legal reason, with or without cause and with or without notice. 
We request that, in the event of your resignation, you give Advance
Biofactures at least thirty days’ notice.  By accepting this offer of
employment, you agree that your employment is at-will, and acknowledge that no
one, other than the President of Advance Biofactures, has the authority to
promise you, either orally or in writing, anything to the contrary.  Any such
agreement must be in writing and signed by both you and the President of Advance
Biofactures to be effective.



--------------------------------------------------------------------------------

Dr. Ronald E. Law
November 15, 2018
Page 3


Our offer to you is contingent upon: (1) satisfactory verification of your
references; (2) satisfactory completion of your background check (a consent form
for which will be provided under separate cover); (3) your providing adequate
documentation that you are authorized to work in the United States; and (4) your
execution of the Confidentiality and Inventions Assignment Agreements which will
be provided to you by Advance Biofactures.


You represent and agree that: (i) you are not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
entity or person, including, but not limited to, Oramed, that would in any way
preclude or limit your ability to work for Advance Biofactures, including, but
not limited to, employment agreements, non-competition agreements,
non-solicitation agreements or confidentiality agreements, except that, pursuant
to a limited non-compete agreement between you and Oramed, you are prohibited
from competing with Oramed in the area of oral peptides, and you represent and
agree that you will not do any work for Advance Biofactures in the area of oral
peptides during any period during which such restriction applies pursuant to
said agreement between you and Oramed; (ii) as of the date hereof, you are not
in breach of any obligation owed to any former or current employer including,
but not limited to, Oramed (including, but not limited to, any obligation to not
use or disclose confidential information of a former or current employer); (iii)
you will not breach any such obligation or agreement covered in (i) and (ii) by
accepting employment with Advance Biofactures; and (iv) you have returned to all
prior employers including, without limitation, Oramed or (if permitted)
destroyed any confidential or proprietary information belonging to such
employers.  You agree not to bring any third party confidential information to
Advance Biofactures, including that of any former employer including, without
limitation, Oramed, and you agree that in performing your duties for Advance
Biofactures you will not in any way utilize any such information.


Any controversy arising out of or relating to your employment with Advance
Biofactures, this letter agreement or the breach of this letter agreement shall
be settled by binding arbitration in New York, New York in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”) (before a single arbitrator) and judgment upon the award rendered may be
entered in any court having jurisdiction thereof. The AAA rules may be accessed
at https://www.adr.org/sites/default/files/EmploymentRules_Web.pdf. Any award
made by such arbitrator shall be final, binding and conclusive on the parties
for all purposes. This arbitration clause shall not apply to workers’
compensation claims, unemployment insurance claims or any claim which is not
subject to mandatory arbitration by law. THE PARTIES HEREBY WAIVE THEIR RIGHTS
TO HAVE ALL SUCH CLAIMS FILED IN COURT INCLUDING THE RIGHT TO A JURY TRIAL.



--------------------------------------------------------------------------------

Dr. Ronald E. Law
November 15, 2018
Page 4


This letter shall be governed by the law of the State of New York without regard
to its provisions regarding conflict or choice of law.  The terms described in
this letter replace all prior agreements, understandings, and promises between
you and Advance Biofactures concerning the terms and conditions of your
employment. This letter, including, but not limited to, its at-will employment
provision, may not be modified or amended except by a written agreement signed
by Advance Biofactures's President and by you.


To indicate your acceptance of this offer, please sign and date this letter in
the space provided below and return it to me. A duplicate original is enclosed
for your records.



--------------------------------------------------------------------------------

Dr. Ronald E. Law
November 15, 2018
Page 5


We look forward to your favorable reply and to working with you at Advance
Biofactures.





Sincerely,

 

/s/ Thomas Wegman


Thomas Wegman, President



I understand and agree to the foregoing terms and conditions of employment with
Advance Biofactures.  I further understand that I am employed at will and that I
or Advance Biofactures may terminate my employment at any time and for any
lawful reason with or without notice.


/s/ Ronald E. Law
Dr. Ronald E. Law



Date: November 15, 2018





--------------------------------------------------------------------------------